Citation Nr: 1414050	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-21 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent (including individual unemployability (IU)), for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from from September 1959 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which granted, in pertinent part, service connection for PTSD with an assigned rating of 10 percent effective January 28, 2010.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his August 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing at his local RO (Travel Board hearing).  Unfortunately, the requested hearing has never been scheduled.  As the Veteran has not withdrawn his request, remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.704 is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Board hearing, and provide adequate notice to the Veteran and his attorney of said in accordance with 38 C.F.R. § 19.76.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



